Case o-Llo-//ooy-asSt DOCcl/ Filedlé/lyilo Entered Léfisv/io 1Loi4aioo

Fill in this information to identify your case:

x

Debtor 1

 

N/a
Middle Name jetName

  

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for 5LG District of New York

oun fe 22564

v
(If known) t™- t

 

CL) Check if this is an
amended filing

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

ate civ Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?
res
Not married

2. “ last 3 years, have you lived anywhere other than where you live now?
No

LI Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

   

 

 

 

 

 

 

 

 

 

 

 

 

 

» Debtor 4: ‘> Dates Debtor:2
is . . ae ? z
paren “x: lived there.»
C) Same as Debtor 1 CJ same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City ‘ State ZIP Code
L) same as Debtor 1 L) Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
sop od territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
No

QC] Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106h).

Ee Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

 

46
Case o-Lo-/ /909-ast

 

Doc i/ Filed id/iyilto Entered Léilyjlo 1Loi40lo0

 

 

Debtor 1 Dd, >) Case number (if known) /g 7 FF 5 ba 7
Firgt Narre "Middle Name Last Name c ™ ons

“ 4. Did you have any income from employment or from operating a business during this year or the eos satondiar yours?

: Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.

If youare filing a joint case and you have income that you receive together, list it only once under Debtor 41.

Qo
¥en Fr in the details.

From January 1 of current year until
the date you filed for bankruptcy:

 

 

 

 

 

 

Deb

 

 

 

 

Sources of income °
Check all that apply.

Q Wages, commissions,
bonuses, tips

C) Operating a business

Gross income

"(before deductions and -

exclusions)

Sources of income

 

Gross income * °

Check-all that apply.- _ (before deductions-and °

 

For last calendar year:

OQ Wages, commissions,
bonuses, tips

(January 1 to December 31, aw L) Operating a business

- exclusions)
Q Wages, commissions,
bonuses, tips
CL) Operating a business
O Wages, commissions,
bonuses, tips $

C) Operating a business

 

For the calendar year before that:

(January 1 to December 31, o6[G |
YYYY

aces, commissions,

bonuses, tips
Operating a business

5 =¢ 333-&)

Q Wages, commissions,
bonuses, tips

C] Operating a business

 

. 5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and |
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

<I No
C] Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, )
YYYY

we source and the gross income from each source separately. Do not include income that you listed in line 4.

 

 

 

 

 

  

 

   
 

Sources of income °°
Describe below. - -

 

    

Gross income from. « . -

each source. -"»+,.

(before deductions and hho
- . @xclusions) ” oe

   
  

“2 Gross incomefrom
~ each source =. 7 .
(before deductions:and
exclusions) = >".

Sources of income
Describe below.

 

 

 

 

 

 

For the calendar year before that:

(January 1 to December 31, )
YYYY

 

 

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

47

 
Case o-lo-//fooy-asSt DOoCcl/ Filedlé/lyilo Entered Léfiv/io 1Loi4aioo

Debtor 1 Tutn De v . > Case number (7 known), / 71569

Fir ‘ Middle Name Last Name

ar List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

L] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,225* or more?
LI No. Go to line 7.

(CJ Yes. List below each creditor to whom you paid a total of $6,225* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

K, * Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.
Yes

. Debtor 1 or Debtor 2 or both have primarily consumer debts.
Ye 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
N

jo. Go to line 7.

LY Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Totalamount paid.“ :: Amount you:still owe”... -Was this payment for...,

       

$ $ OQ) Mortgage
C) car
C) credit card

Creditors Name

 

Number Street

LY Loan repayment

 

) Suppliers or vendors

 

 

 

 

City State ZIP Code C) other
s 5 Q) Mortgage
Creditors Name
Q) car

 

Number Street U) credit card

U) Loan repayment

 

Ql Suppliers or vendors

 

 

 

 

7 CI other
City State ZIP Code
$ $. LL) Mortgage
i Creditors Name
QQ car

 

Number Street QI credit card

CL) Loan repayment

 

Q Suppliers or vendors
CY other

 

City State ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy 48
Case o-Llo-//ooy-asSt DOCcl/ Filedlé/lyilo Entered Léfisv/io 1Loi4aioo

Debtor 1 Su, Rus Case number (renown / Be 7 S67

First v Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

 

 

 

 

 

 

 

No
CJ Yes. List all payments to an insider.
Dates of | ~ -Totalamount. - Amount you still “Reason for this payment ee
Payment 5; paid =~. swe ee
3. $
insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

(W No

C) Yes. List all payments that benefited an insider.
” Dates of “Total amount _ Amount you still! Reason forthis payment |
» Payment; paid we. _ ceo! Inelude ereditors.name_.

  

 

 

- $ $
Insider's Name

 

Number Street

 

 

City State ZIP Code

 

 

Insider's Name

 

Number Street

 

 

 

 

City State ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy 49
Case o-Lo-/ /909-ast

Doc i/ Filed id/iyilto Entered Léilyjlo 1Loi40lo0

 

Debtor 1 t | Wor Day; S
Firs ee Middle Name L&t Name

Case number (known) / v ~ T7569

Ea Identify Legal Actions, Repossessions, and Foreclosures

and contract disputes.

oy
Yes. Fill in the details.

: ‘Nature of the case"

Court or agency

 

  

Nb Yoon “eden es sandy Spe Q |

 

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications.

_Status of the case

—

 

 

WW:

Case number

 

 

 

Number Street

 

City State ZIP Cade

 

 

me that apply and fill in the details below.
No. Go to line 11.

C) Yes. Fill in the information below.

 

 

 

 

UC on appeal
L) concluded
Case number /
City"  ” dd © ‘stad ZIP Code
Case title { ]. § she I , oO} Court Name pin

QC) on appeal
CQ] concluded

10, Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

 

“Describe the property Date os

 

 

 

 

 

 

 

 

 

Creditor’s Name

 

_ §,
Creditors Name
Number Street 2 Explain what happened
L) Property was repossessed.
C) Property was foreclosed.
Q) Property was garnished.
City State ZIP Code QC) Property was attached, seized, or levied.
Describe the property a m oe Date . Value of the.property
$

 

 

 

 

Number Street

 

 

City State ZIP Code

: ‘Explain what happened a

Property was repossessed.
Property was foreclosed.
Property was garnished.

OoOoc:

Property was attached, seized, or levied.

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

50
Case o-Llo-//ooy-asSt DOCcl/ Filedlé/lyilo Entered Léfisv/io 1Loi4aioo

Debtor 1 Toren Wy f 5S | Case number ¢rinown / b “FE Sé7

et Middle Name Last Name ~

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
{2 No
Q) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Describe the action the creditor took - , / * -Date action’. » » Amount >
Ee 8 oa Tye , .- was taken , ‘ ae
Creditors Name - Soyo
Number Street $
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
ye a court-appointed receiver, a custodian, or another official?
No

UL) Yes

Ey List Certain Gifts and Contributions

*. 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
LI Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

 

 

Gifts with a total value of more,than $600 ‘- Describe the gifts . - wa Dates yougave - Value”: =
perperson: *..... As Se OE sok ye oe): . ¢ the gifts. 0" *
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
t
Person's relationship to you
‘Gifts with a total value of more than $600 _: Describe thegifts © ©.” _. Dates yougave’ . Value. -
per person’ ©) Pes ee se ‘the gifts’
$
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy 54
Case o-Llo-//ooy-asSt DOCcl/ Filedlé/lyilo Entered Léfisv/io 1Loi4aioo

 

 

Debtor 4 Se — Dus Case number (known) / 6 ~ CT S69

i" Last Néme

/, 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
No
CJ Yes. Fill in the details for each nai or contribution.

 

"Date you

' Gifts or contributions to charities Do Describe what you contributed
: : a wo contributed :

- that total more. than $600

 

~’ Valtie’,

  

 

 

$
Charity’s Name

 

 

Number Street

 

City State ZIP Code

Eo List Certain Losses

|

 

 

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other

disaster, or gambling?
we,

C) Yes. Fill in the details.

  

i - Describe the property you u lost and . ‘ Describe any insurance: coverage » for the loss ue : : en Date of your. . ; : Value.of Property
show the loss o curred - a 4 , _* loss : ‘ .

lost.

 

   

| Include the ‘amount that i insurance has paid’ List pending insurance 8
| claims: on i fine 33 of Schedule AB: Property. -_

         

 

 

 

 

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

ve
Yes. Fill in the details.

Yi PL - Deseri tion and value-of any property transferred Ce \ : ’ Date payment’o or "Amount of payment
ono Los, ee ee aan

transfer was
Person Who Was Paid

 

 

 

ie forsey ees as ic

IZ —_

ity Stat ZIP Codi

x
mail or webske add! fe )

Person Who Made the Payment, if Not You

   

 

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy 52
Case o-lo-ffoog-ast DOC lf Filed lé/iv/lo Entered Lé/iv/lo 1Loi4oio0a

 

Debtor 1 <n - ONG $ Case number ¢if known). [ x fie)

t Middle Name Last

 

 
 

‘Date payment or’ .: Amountof:

"Description and-value of any property transferred». -
va “ ae Se a _, transfer was'made '. payment. *...’

Bene

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?

an any payment or transfer that you listed on line 16.
& No : .

Q) Yes. Fill in the details.

  
 

e Date payment or ;' Amount of payment

a

Description and value of any property transferred

 

 

 

 

 

 

 

 

Person Who Was Paid "
Number Street _o $____
$
| City State ZIP Code
I

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
‘transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do pét include gifts and transfers that you have already listed on this statement.
MW No
U) Yes. Fill in the details.

 

* Description and value of Property : Describe any property, or r payments | céived Date transfer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

" transferred fe ea S or debts paid.in exchange - Pees -  wasmade -..

Person Who Received Transfer

Number Street

City State ZIP Code

Person's relationship to you

Person Who Received Transfer

Number Street

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

53
Case o-Llo-//ooy-asSt DOCcl/ Filedlé/lyilo Entered Léfisv/io 1Loi4aioo

Debtor 1 Lun Wy / 2 Case number (if known) [ x ~ FE 5S 7

First v" Middle Name ist Name

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

No
Cl Yes. Fill in the details.

 

" Description and value of the property transferred: CONDI ee _ Date transfer ~
EE wie eS was made

 

Name of trust

 

 

 

 

 

List Certain Financtlal Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
We houses, pension funds, cooperatives, associations, and other financial institutions.
N

°o
C) Yes. Fill in the details.

Last balanéé before.

«Date account was:
V closing or transfer.

Closed, sold; m
fortransferred”).*

 

 

" Last 4 digits. of account number - “Type of account or
eee me HS me > instrument.” ~ .

   

  

       

   

 

Name of Financial Institution

XXXX- (2 checking $

 

! Number Street QO Savings
QO Money market
O Brokerage

 

 

 

 

City State ZIP Code O other
XXXX=__ C) checking $
Name of Financial Institution
Q Savings
Number Street QO Money market

QO Brokerage

 

Cl other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
sof rites cash, or other valuables?
No
C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

- Who else had access to it? - “ , . 7 : - i Describe the contents " :
Name of Financial Institution Name
Number Street Number Street
City State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

54

 
Case o-Llo-//ooy-asSt DOCcl/ Filedlé/lyilo Entered Léfisv/io 1Loi4aioo

n * v
Debtor 1 Cane - ¥ ss S Case number (if known), [E-F ESe /
ast NSme _ “

Firgt Name Middle Name

22, rep vou stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street

 

 

 

City State ZIP Code

 

 

 

City State ZIP Code

lami Give Detalis About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

@ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

m Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. . governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

: Governmental unit ” oe ’ | Environmental taw, if you knowit ae ee Date of notice '
Name of site Governmental unit
Number Street Number Street
City State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

‘Who else has or had access to it? “s Deseribé the contents = Doyou still
, eh RR Sti tage We gt Po Tagen have it?
C1 No
Name of Storage Facility Name Q Yes
Number Street Number Street
CityState ZIP Code
City State ZIP Code
identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or Hold in trust for someone.
No
C] Yes. Fill in the details.
: Where isthe property? ==} Describe the property “2 Value,
Owner's Name $
b Street

55

 

 
Case o-Llo-//ooy-asSt DOCcl/ Filedlé/lyilo Entered Léfisv/io 1Loi4aioo

Debtor 4 a avs Case number (known) / x FL ) LT
Firet NErme Middle Name Las§Name . + ‘ “|

25. a notified any governmental unit of any release of hazardous material?
No

 

 

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Governmental unit” ~" _. Environmental law, if you know it cs. 7.° * Date of-notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

 

26. Yn been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
No

CO) Yes. Fill in the details.

 

 

 

 

 

 

: ‘Court or agency... -° - Nature of the case ° Status ofthe
Case title
Court Name O Pending
QO) on appeal
Number Street QO Concluded
Case number City State ZIP Code

 

 

 

| Partat: (I Detalls About Your Business or Connections to Any Business

 

27. Within years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
() An officer, director, or managing executive of a corporation

   
  
  
 

C) An owner of at least 5% of the voting or equity securities of a corporation

Op. None of the above applies. Go to Part 12.
Yes. Check all that apply above and fill in the details below for. each business. —

 

« Des Ttet . : oe ‘Employer Identification number te
Cree Do not include Social Security number’ or ITIN.:
sihess Name f°

“ ota barrett hives on -
LEAP A lslveot ess del.an feadeg sv [See ff 35 -F? £ 2. D 4 L

 

 

  

 

 

 

 

Name-of accountant of okkeeper - Dates business existed |
From To
Describe the nature of the business : ; a. : " Employer Identification number oe

Do not:include Social Sécurity number or ITIN.

 

 

Business Name

 

 

 

 

 

 

 

 

 

 

 

EIN:
Number Street : rn ee ee ae we 7 -
Naime of accountant or bookkeeper. = + ", Dates business existed
From To
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

56
Case o-Llo-//ooy-asSt DOCcl/ Filedlé/lyilo Entered Léfisv/io 1Loi4aioo

Fest Name’ Middle Name LastName © 7

Debtor 1 iS Dey S Case number (known), [ & 7 LL SEq

 

* Employer Identification number

Describe the nature.of the business. > |
: : te ‘ Do'not include Social Security number’ or ‘ITIN.

 

 

 

 

 

 

 

Business Name
BIN:
Number Street : a os Coe we hae ~
Name of accountant or bookkeeper : .; Dates business existed. “
From To
City State ZIP Code

 

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

No
UL) Yes. Fill in the details below.

. Date.igsued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

lami Sign Bolow

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

<< x

Signat ‘e of f Debtor 1 Signature of Debtor 2

 

Date Date

Did yeu attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
no
OL) Yes

nfo pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No

LJ Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy 57
